Citation Nr: 1821306	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-36 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1993 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.        § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claim for an initial compensable rating, the Court has held that, where the record does not adequately reveal the current state of a claimant's disabilities, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded an examination and an Initial Evaluation of Residuals of Traumatic Brain Injury (TBI) disability benefits questionnaire (DBQ) in August 2013.  The Board finds that a contemporaneous examination is necessary as so much time has passed and the Veteran has alleged significantly worsening symptoms. 

Specifically, the Veteran alleged that his disability is far worse than is represented by his current rating.  Therefore, the Board finds that in light of the Veteran's allegations and the degenerative nature of the Veteran's disability, a remand is required in order to determine the Veteran's current level of impairment with regard to his service-connected TBI.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, due to the amount of time which will pass on remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records. 

2.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his service-connected TBI.  To the extent possible, the examiner should describe all manifestations and symptoms of the Veteran's service-connected TBI. 

The examiner should also describe the functional impairment resulting from such TBI.

All opinions expressed should be accompanied by supporting rationale.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




